PER CURIAM.
This cause having come on for hearing upon the record and appellee’s motion to strike appellant’s bill of exceptions; and it appearing that the trial and appeal proceedings occurred prior to the effective date of the new Rules of Civil Procedure, 28 U. S.C.A. following section 723c, and it appearing that said bill of exceptions was not proffered to nor signed by the District Judge until November 7, 1938, after the expiration of the trial term on the first Tuesday in June, 1938, and it also appearing that there was, within said term, no extension of the time for settling and signing said bill of exceptions, with the consequence that, when the District Judge approved the bill of exceptions on November 7, 1938, he was without power to do so and his approval void (In re Bills of Exceptions, 6 Cir., 37 F.2d 849; Exporters of Manufacturers’ Products, Inc. v. Butterworth-Judson Company, 258 U.S. 365), 42 S.Ct. 331, 66 L.Ed. 663, it is therefore ordered and adjudged that the bill of exceptions be stricken and the appeal dismissed.